



COURT OF APPEAL FOR ONTARIO

CITATION: The Toronto Dominion
    Bank v. Nawab, 2014 ONCA 152

DATE: 20140226

DOCKET: C57572

Laskin, Goudge and Pardu JJ.A.

BETWEEN

The Toronto Dominion Bank

Plaintiff (Respondent)

and

Najeeb Ali Nawab and
Rhonda Chapman, a.k.a.
    Rhonda Joyce Brioux

Defendants (Appellant)

Brent Pearce and Adam Marchioni, for the appellant

Robert W. Dowhan and S. Sutherland, for the respondent

Heard and released orally:  February 18, 2014

On appeal from the order of Justice D. Price of the Superior
    Court of Justice, dated August 26, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues two points.  First, she is entitled to have the
    default judgment set aside as of right as it was signed irregularly.  Second,
    she has a defence on the merits.  We do not accept either argument.

[2]

On the appellants first argument, the default judgment was signed
    before the 20 day period for service had elapsed and therefore was signed
    irregularly.  However, rule 2.01 of the
Rules of

Civil Procedure
gives this court the power to relieve against irregularities.  The appellant
    was not prejudiced by the irregularity and therefore it is not in the interests
    of justice to set aside the default judgment as of right.

[3]

On the appellants second argument, the appellant did receive $600,000
    on the sale of her property in 2007.  That fact is undisputed.  She therefore
    has no defence to the Banks claim.  Whether she has a claim against one or
    more of the lawyers involved in these transactions it is not before us.

[4]

The appeal is dismissed with costs fixed at $3,500, all inclusive.


